Per Curiam.

Memorandum In determining whether reasonable care has been used by the city in clearing streets and walks after a snowfall, it is proper to consider the amount of snow required to be moved, the number of miles of sidewalk and roadway, the means and methods used to remove the snow and the condition of the sidewalks in the immediate vicinity. It was error to exclude evidence as to these matters. (See Reutlinger v. City of New York, 255 App. Div. 848, affd. 281 N. Y. 592; Shyatt v. City of New York, 283 N. Y. 709.)
The judgment should be unanimously reversed upon the law and new trial granted, with costs to defendant to abide the event.
Mao Crate, Steinbrink and Golden, JJ., concur.
Judgment reversed, etc.